DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (JP 2016-191049) in view of Mizori (US 2008/0075961) or Ohori et al. (JP 2016-041797).
Note: citations refer to the machine translation of JP ‘049 filed by Applicant on 3/25/2019 and the machine translation of JP ‘797 mailed 9/22/2021.
Regarding claim 1:
Tazaki discloses an adhesive layer useful for multilayer printed wiring boards [abstract; 0001]. The adhesive comprises (1) a terminal-modified polyimide made from a tetracarboxylic anhydride and a dimer diamine, (2) a crosslinking agent, (3) a solvent [0014]. The polyimide has terminal acid anhydride groups [0039].
The crosslinking agent comprises an epoxy compound [0078-0079]. Additionally, a hardening agent is used with the epoxy compound [0082]. The crosslinking agent can be used in amounts of 11-900 parts by weight relative to 100 parts by weight of the polyimide to provide a low-loss elastic modulus, a heat-resistant adhesive property, and a low dielectric property [0089].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over amounts within the presently claimed ranges, to vary the properties as desired for a given end use of the adhesive as taught by Tazaki.
Tazaki teaches silica filler can be blended into the adhesive [0088].
Tazaki is silent with regard to a content of the silica.
Silica, however, was a well-known additive. Mizori discloses thermosetting adhesive compositions for use in printed wiring boards [0002; 0112]. The composition comprises, by weight, 0.05-98% of an imide-extended polymaleimide compound, 10-90% of a comonomer that can be selected to be epoxy, 0.1-5% of a curing initiator, and 0-90% of a filler [0092]. Silica is a suitable filler to modify the rheology of the composition [0101].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of silica, including over values within the claimed range, to adjust the rheology of the adhesive as taught by Mizori.
Alternatively, Ohori discloses an adhesive comprising (A) an epoxy resin, (B) an active ester curing agent, (C) a curing accelerator, (D) a polyimide resin obtained by reacting a tetracarboxylic acid component and a dimer acid diamine, and (E) an inorganic filler [abstract; 0001; 0008]. Silica is the preferred inorganic filler from the viewpoint of low dielectric constant and low dielectric loss tangent [0035-0036]. The amount of filler (E) is 5-60% by weight relative to the sum of (A) to (E), which provides low water absorption properties [0038].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of silica, including over amounts within the presently claimed range, to vary the properties as desired for a given end use of the adhesive as taught by Ohori.
Regarding claim 2:
Tazaki teaches the molecular weight is 5,000-20,000 [0075].
Regarding claim 3:
Tazaki teaches a relative polyimide content is 100 parts by weight relative to 11-900 parts by weight of the crosslinking agent to provide a low-loss elastic modulus, a heat-resistant adhesive property, and a low dielectric property [0089].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over amounts within the presently claimed ranges, to vary the properties as desired for a given end use of the adhesive as taught by Tazaki.
Regarding claim 4:
The anhydride group can react with the epoxy group.
Regarding claim 5:
Tazaki teaches siloxane-containing diamines can be used to form the polyimide [0058].
Regarding claim 7:
Tazaki is silent with regard to the use of an active ester.
Such compounds were known in the art. For example, Mizori teaches the curative can be phenyl ester [0065]. Alternatively, Ohori discloses active ester curing agents [0023].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known curing agents, such as those taught by Mizori or Ohori, to provide curing properties to the adhesive.
Regarding claim 8:
Tazaki discloses copper clad laminates comprising a plurality of copper foils and adhesive layers and further teaches the outer copper foil face can be patterned to form a circuit to provide a printed wiring board [0093-0094].
Regarding claim 10:
Tazaki teaches the use of a flame retardant [0088].


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki et al. (JP 2016-191049) in view of Mizori (US 2008/0075961) or Ohori et al. (JP 2016-041797) as applied above, and further in view of Hayashi et al. (US 2015/0210884).
Regarding claim 9:
Tazaki in view of the cited references discloses an adhesive as previously explained.
Tazaki is silent with regard to the use of a silane coupling agent.
Such compounds were known in the art. For example, Hayashi discloses the use of amino silane, imidazole silane, vinylsilane, and epoxy silane with an inorganic filler, such as talc, to provide improved adhesion strength and other properties [0028; 0076-0077].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silane coupling agents with the silica of Tazaki to provide improved adhesion and other properties as taught by Hayashi.


Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 to require the polyimide has terminal amino or acid anhydride groups overcome previous rejections based on Mizori. The reference discloses polymers having maleimide terminal groups and so does not meet this claimed requirement.

Applicant’s amendments to claim 1 to require the content of the epoxy to be larger than the content of the polyimide overcome previous rejections based on Ohori. The reference discloses amounts of epoxy that are smaller than the amounts of polyimide.

While the previous rejections have been withdrawn in view of the claim amendments, both Mizori and Ohori are used as teaching references in combination with the primary reference Tazaki. it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely known contents of silica filler, and in combination with the primary reference, disclose the presently claimed invention. The examiner will respond to Applicant’s arguments only as they relate to how Mizori and Ohori are presently used as teaching references. For example, Applicant’s argument that Mizori only discloses an epoxy compound as one among numerous kinds is moot because Mizori is not relied upon for this feature in the current rejection.

Applicant argues Mizori discloses silica as only one material among many and there is no motivation to select silica from the numerous fillers (p8-9).
The primary reference Tazaki, however, discloses the use of silica with its invention. Furthermore, while Mizori discloses multiple types of filler, the reference teaches “[c]ompounds which act primarily to modify rheology include silica, fumed silica, alumina, titania, and the like” [0101]. As such, there is a clearly stated reason to select silica, namely rheology modification, and so its use would have been obvious to one of ordinary skill in the art. 

Applicant argues the use of silica provides unexpected results because silica reduce the dimensional change of a cured product and further lowers the dielectric loss tangent of a cured product, which is not taught by Mizori (p9).
However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present instance, Mizori teaches silica is useful to adjust the rheology of the adhesive as noted above.
Furthermore, although Applicant asserts silica provides particular benefits, no evidence has been provided to demonstrate silica provides such benefits, and particularly provides such benefits in the claimed amounts.


Applicant argues Ohori, like Mizori, fails to teach the effect that is achieved by the use of silica as in the present invention (p11).
However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present instance, Ohori teaches silica is a preferred filler in part because it provides a low dielectric loss tangent. 

Applicant argues Ohori’s preferred range of filler of 5-30% by weight differs from the presently claimed range of 30% by weight or more and 90% by weight or less (p11).
Initially, the examiner notes the range of 5-30% by weight overlaps with the presently claimed range at least at the 30% by weight endpoints of each range. Therefore, the claimed invention overlaps in scope with Ohori’s preferred amount. Additionally, however, Ohori’s disclosure is not limited to this narrow range. In fact, Ohori the broad range of about 5 to 60% by weight of filler [0038]. This broader disclosure further overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicant argues one of ordinary skill in the art would not have had a reasonable expectation for success with regard to the use of silica at the claimed content (p11). In particular, Applicant argues the interlayer insulating material of the present invention is different from an interlayer insulating material obtained by merely adding silica because the present invention achieves high adhesion and low surface roughness (p11-12). Applicant states such effects are demonstrated by the comparison between Examples 1-12 and Comparative Examples 1-10 in the present specification (p12).
The examiner respectfully disagrees that one of ordinary skill in the art would not have had a reasonable expectation of success at using silica in the claimed amount. As noted in the rejections, both Tazaki teaches its compositions can comprise silica and Mizori and Ohori disclose its was known to use amounts of silica that overlap with the presently claimed amounts. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at using silica and in such amounts.
The examiner has reviewed the noted data, but submits it does not successfully demonstrate the claimed invention provides unexpected results because the data is not commensurate in scope with the claimed invention and it is not clear if the demonstrated differences are significant.
First, the Examples and Comparative Examples only demonstrate compositions containing 70.0% or 72.0% by weight of silica and a corresponding 30.0% or 28.0% by weight of the other components excluding solvent. This is far narrower than the claimed range of “a content of the silica being 30% by weight or more and 90% by weight or less”. Additionally, present claim 1 broadly recites components such as “an epoxy compound; a curing agent…[and] a polyimide” whereas all the demonstrations use particular components, including multiple epoxy compounds and multiple curing agents in each composition. With such a narrow demonstration, one of ordinary skill in the art would not be able to extrapolate any such results across the broad scope of the claimed invention.
Furthermore, the significance of the comparisons is unclear. Once a prima facie case of obviousness has been established, the burden is on Applicant to demonstrate any proffered evidence is unexpected and significant. See MPEP 716.02(b). Applicant has provided results for peel strength by creating three groupings and placing each result in said grouping: OO for a peel strength of 0.5 kg./cm or more, O for a peel strength of 0.4 kgf/cm or more and less than 0.5 kgf/cm, and X for a peel strength of less than 0.4 kgf/cm. Such groupings make it difficult to discern the significance of the results. For instance, Example 1 is said to have a peel strength according to O and Comparative Example 1 has a peel strength of X. While these notations indicate a difference, it is not clear if the difference is negligible. It may be that Example 1 has a peel strength of 0.4 kgf/cm whereas Comparative Example 1 has a peel strength of 0.39 kgf/cm. The data is unclear and one skilled in the art would not be able to discern the significance of the difference. The surface roughness results present similar issues.
Therefore, Applicant has not established unexpected results that rebuts the prima facie case of obviousness and the examiner maintains the rejections of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787